DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller-Haas et al. (US Pub. 2014/0366513).
Claim 28: Mueller-Haas discloses (figs. 3 or 8) a heater (38) for use in heating a fluid flow (4), the heater comprising: -5-Appln. No.: 15/448,186Attorney Docket No.: 0100H-000310/US
a conduit (2) defining a flow path of the fluid flow (see 2 and 4 in fig. 3), the conduit having a shape including an increasing or decreasing cross-sectional area along the flow path (at 6); and
at least one resistive heating element (38) exposed to the fluid flow within the conduit, the at least one resistive heating element defining at least one heated surface of a plurality of guide vanes exposed to the fluid flow and configured to redirect the fluid flow (para. 71, “guide blades and/or holes”),
wherein the guide vanes are disposed within the increasing or decreasing cross-sectional area (channels 40, see para. 71) and wherein a distance between the guide vanes increases in a flow direction of the conduit (para. 71, “channels 40 of the disk-shaped honeycomb body 6 widen”) to guide the fluid 
Claim 39: Mueller-Haas discloses that the conduit has the shape including the increasing cross-sectional area along the flow path (see 4 and 6 in fig. 3), wherein the guide vanes are disposed within the increasing cross-sectional area (see 40, 41 in fig. 3) and wherein the distance between the guide vanes increases in the flow direction of the conduit (para. 71, “widen”) to guide the fluid flow in the increasing cross-sectional area of the conduit.

Allowable Subject Matter
Claims 4, 10, 11, 16, 18, 20, 22–26, 30, 37, and 38 are allowed.
Claims 32–34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a new statement of reasons for the indication of allowable subject matter for claim 30 (from which claims 37 and 38 depend):
Applicant argues that the Office has misunderstood Hajila et al. (FR 2 929 326 A1). On review, the Office agrees.
Pierron et al. (US Pub. 2005/0175328) shows an electric radiator 10 positioned somewhat in line with the curve of a bend, but this radiator would clearly have straight vanes 22 and would not properly be considered parallel to a bend.
Angelis (US Pub. 2007/0023411) discloses an apparatus with a fluid heater 125 as well as curved elements meant to guide the flow to the heater (e.g. 330), but these curved elements are not resistive heaters. This reference acts as an indirect commentary on the thinking behind one of ordinary skill in 
Glucksman (US Pat. 4,090,061) defies the above supposed norm, as it discloses a resistive heating element that with elements at an angle that form a series of vanes for a blow dryer, but among other differences from what is claimed, these vanes are not a part of any bent flow path. Yoshida (US Pat. 4,471,213) also discloses a blow dryer and features resistive elements at an angle, but not parallel to any bend.
Marzonie et al. (US Pat. 4,025,754), Hajila et al. (FR 2 929 326 A1), Mueller-Haas et al. (US Pub. 2014/0366513), and Maake (US Pat. 3,860,789) each show resistive heating elements at some angle, but none that disclose or suggest a heating element substantially parallel to a flow path bend.

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 August 2021, with respect to the § 112 rejection of claim 30 have been fully considered and are persuasive. On review, the Office agrees that one of ordinary skill in the art would understand that the vanes need not be exactly parallel. The § 103 rejection of claim 32, and those claims depending therefrom, has been withdrawn. 
As indicated above, Applicant’s arguments with respect to the § 103 rejection of claim 30 have also been fully considered and are persuasive, and the § 103 rejection of claim 30 has been withdrawn.






Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761